Title: General Orders, 26 August 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Monday August 26th 1782
                     Parole  Newyork;
                     Countersigns  AlbanyPoughkeepsie
                  
                  The Inspector of the Army having reported that the shoes delivered the troops are of very bad quality—The Clothier general thinks himself aggrieved thereby and has solicited that an inspection of the shoes now in store may take place.  The Commanding officers of regiments and corps will therefore assemble at the Colonade tomorrow at 10 o’clock and appoint three persons for that purpose—the gentlemen appointed will attend to that business immediately.  they may call in to their assistance any shoemaker or other persons acquainted with Leather and not interested in the Contract and the Clothier may do the same.
                  The report of the Inspection to be made to Head Quarters before the Army moves.
                  For fatigue tomorrow 3d Connecticutt regiment.
               